— In an action to recover damages for personal injuries, the defendant appeals from an order of the Supreme Court, Nassau County (Kelly, J.), dated March 1, 1985, which denied his motion for an order prohibiting the plaintiff from attempting service of process on him upon the date of a traverse hearing.
Appeal dismissed as moot, with costs.
Since we now hold in the companion appeal of Spector v Berman (119 AD2d 565 [No. 27]), that service of process on February 23, 1985 was proper, no controversy remains with respect to the order appealed from; thus, this appeal is moot (see, Matter of Hanington v Coveney, 62 NY2d 640, 641; Matter of Hearst Corp. v Clyne, 50 NY2d 707; Govemale v Porsche-Audi of Bay Ridge, 97 AD2d 457; Nassau Trust Co. v Filderman, 52 AD2d 588). Lazer, J. P., Rubin, Lawrence and Kooper, JJ., concur.